BLD-179                                           NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                           _________________

                                 No. 13-4350
                              _________________

                             ROBERT L. SMALL,

                                                 Appellant

                                       v.

                CHARLES WARREN; SUSAN LAWRENCE;
              SGT. SALMON; J. GUNTER; RONALD CATTELL

                  ____________________________________

                 On Appeal from the United States District Court
                          for the District of New Jersey
                         (D.C. Civil No. 3:12-cv-07733)
                  District Judge: Honorable Peter G. Sheridan
                  ____________________________________

           Submitted for Possible Dismissal for Jurisdictional Defect and
             Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                February 12, 2014

          Before: AMBRO, CHAGARES and VANASKIE, Circuit Judges

                         (Opinion filed: March 4, 2014 )

                              _________________

                                  OPINION
                              _________________

PER CURIAM
       Robert Small, an inmate in a New Jersey prison, sued several prison officials

relating to a dispute about his purchase of a television from the commissary. In short,1

Small claimed that prison officials wrongly disallowed a return of a flat-screen television

that he purchased from the commissary. He explained that he bought a new one only

because he was told that his other television had to be sent home and sought to return the

new one as soon as he learned that the old one had not been sent and before the new one

was engraved with his name and number. He alleged that the defendants breached a duty

of care and violated his rights under the Fifth and Fourteenth Amendments. The District

Court screened his complaint under 28 U.S.C. § 1915A and dismissed it for failure to

state a claim. At that time, the District Court also denied Small’s motions for default

judgment as moot.

       Small appeals. We have jurisdiction over his appeal pursuant to 28 U.S.C.

§ 1291.2 Our review is plenary. See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir.

2000). Upon review, we will summarily affirm because no substantial issue is presented

on appeal. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       As the District Court explained, Small essentially asserts a claim for the

deprivation of property without due process. He has a property interest in the funds he


1
 The District Court provided a detailed account of the allegations in the complaint; we
will summarize.
2
  In his letter, dated September 10, 2013, to the District Court Clerk, Small evidenced an
intention to appeal from the District Court’s order within the allotted time period. See
Fed. R. App. P. 4(a)(1)(A) & 3(c); 3d Cir. Local App. R. 4.3.
                                             2
spent on the television, so he is entitled to due process with respect to the deprivation of

those funds. See Reynolds v. Wagner, 128 F.3d 166, 179 (3d Cir. 1997). However, to

the extent he alleged that he was deprived of his property by a mere lack of due care, he

does not allege a deprivation within the meaning of the Due Process Clause. See Daniels

v. Williams, 474 U.S. 327, 331 (1986).

       Otherwise, under these circumstances, the requirements of due process are

satisfied if the state provides a meaningful post-deprivation remedy for the loss. See

Hudson v. Palmer, 468 U.S. 517, 533 (1984). In this case, Small had an adequate post-

deprivation remedy through the prison’s grievance procedure. See N.J. Admin. Code

§§ 10A:1-4.1, 10A:1-4.4, & 10A:1-4.6; cf. Tillman v. Lebanon Cnty. Corr. Facility, 221

F.3d 410, 422 (3d Cir. 2000). He availed himself of this remedy, filing an Inmate

Remedy System form, IRSF-101, five times, although the matter was addressed only

once and the outcome was unfavorable to him. Furthermore, the New Jersey Tort Claims

Act, N.J. Stat. Ann. § 59:1-1 et seq. may also provide him with a post-deprivation

remedy. See Holman v. Hilton, 712 F.2d 854, 857 (3d Cir. 1983) (describing an

available cause of action for prison officials’ tortious acts in the performance of

ministerial duties, while concluding that a now-repealed portion of the statute that barred

such an action during incarceration deprived a prisoner of a protected property right).

       For these reasons, the District Court properly dismissed his complaint on

screening. The District Court’s ruling that Small’s motions for default judgment were


                                              3
moot on the dismissal of the complaint was also proper. Accordingly, we will affirm the

District Court’s judgment.




                                           4